SILVER, District Judge,
dissenting:
The majority’s decision is dependent on rejecting the IJ’s adverse credibility determination. Under the appropriate standard of review, I believe the IJ made sufficient findings to support the credibility determination. Accordingly, I dissent.
We review an adverse credibility determination for substantial evidence. This standard is meant to be “extremely deferential.” Ghaly v. INS, 58 F.3d 1425, 1431 (9th Cir.1995). In fact, we “must uphold the [IJ’s] findings unless the evidence presented would compel a reasonable finder of fact to reach a contrary result.” Singhr-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999). If an IJ cites multiple grounds *630in support of an adverse credibility determination and “one of the identified grounds is supported by substantial evidence and goes to the heart of [a] claim ... we are bound to accept the IJ’s adverse credibility finding.” Wang v. INS, 352 F.3d 1250, 1259 (9th Cir.2003). Our case law also requires that we give “ ‘special deference’ to a credibility determination that is based on demeanor.” Singh-Kaur, 183 F.3d at 1151. An appropriate application of these deferential standards leads to the conclusion that the petition should be denied.
In this case, the IJ cited to a wide variety of grounds in support of the adverse credibility finding. Under Ninth Circuit precedent, at least one of those grounds was invalid because it did not go to the heart of Kaur’s case. But at least two of the grounds cited by the IJ go to the heart of Kaur’s case and were sufficient to support an adverse credibility finding.
The majority acknowledges that there was a discrepancy involving the number of times Kaur’s brother had been arrested. Kaur testified that her brother had been arrested twice but she also produced a letter from the All India Sikh Student Federation stating her brother had been arrested three times. Because Kaur claims she was targeted and persecuted as a result of her brother’s political activities, facts surrounding those activities go to the heart of her case. The majority concludes that the discrepancy regarding the number of arrests “is not substantial evidence that [Kaur] was lying. An additional, secret arrest could have occurred after [Kaur] last saw her brother, or even after [Kaur] left India in 1996.” Slip op. at 3. The majority’s reconciliation of the conflict is reasonable, but the facts do not compel the conclusion the majority reaches. Under the majority’s approach, it is unclear when a discrepancy such as this could support an adverse credibility finding. It takes little imagination to come up with a reasonable explanation for this, or any similar, discrepancy. I do not, however, believe it is our place to do so. A discrepancy existed in a portion of Kaur’s evidence, the IJ believed this discrepancy showed Kaur was not being truthful, and the majority errs by excusing the discrepancy with a factually unsubstantiated conclusion about why the discrepancy exists.
Second, the majority agrees that demeanor evidence is entitled to “special deference,” but rejects the IJ’s demeanor determinations without detailing how it reaches its conclusion. In her decision, the IJ found that “when [Kaur] was asked to give details in (sic) regarding the rape incident by the Government, [Kaur] did not give any detailed description and simply covered her face with her hand and appears to be evasive, non-responsive, and did not provide any detailed description of the alleged rape.” The majority rejects this opinion of her demeanor and credibility and believes “the facts compel the conclusion that Kaur covered her face not because she was acting evasively but because she was ashamed.” Slip op. at 4. There is no mention of any facts in the record to support this conclusion. There are, however, multiple instances in the record where Kaur provided evasive or non-responsive answers regarding the circumstances of her rape. When an IJ’s credibility decision is based on demeanor, and the record has clear support for that determination, special deference is appropriate. Cf. Jibril v. Gonzales, 423 F.3d 1129, 1137 (9th Cir.2005) (“Where the record does not obviously show that the petitioner was evasive or unresponsive, our precedent instructs us not to accord deference to the IJ’s demeanor finding....”).
*631The only support in the record that I have been able to locate for the majority’s conclusion that Kaur was too ashamed to discuss the alleged rape is the following exchange between the attorney for the service and Kaur.
Attorney: So tell me how [the rape] occurred.
Kaur: What can I tell you? You know what rape is.
Attorney: Well, ma’am, there are different kinds of rape. Tell me how he raped you.
Kaur: I feel ashamed.
Attorney: So please can you tell use how the rape happened, or how did it occur?
Kaur: He beat me a lot and then he put me on the floor, and he removed my clothes. And afterwards, and then he raped me, after removing my clothes.
Attorney: Well, did he rape you with an object or with his, or with what?
Kaur: Now you don’t know how the rape is done?
Such questions could have embarrassed Kaur or she could have been evasive. The IJ was in the room and able to observe Kaur during this testimony to determine credibility. IJs have the advantage of observing petitioners as they testify. An “IJ has an opportunity to make a first-person evaluation of all of the subtly conveyed factors that, together, can be evidence of a petitioner’s credibility.” Jibril, 423 F.3d at 1137. IJs have the further advantage of observing “many people in Petitioner’s position” and we should defer to their ability to “differentiate between the usual level of anxiety [or evasiveness] and Petitioner’s behavior.” Singh-Kaur, 183 F.3d at 1151. I would give the deference required and defer to the IJ’s evaluation of Kaur’s demeanor.
I respectfully dissent.